Case 4:17-cr-20515-LVP-SDD ECF No. 56 filed 06/17/20       PageID.513    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                           Criminal Case No. 17-20515
                                             Honorable Linda V. Parker
TREVOR HAYWARD,

          Defendant.
______________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                  COMPASSIONATE RELEASE

      Defendant Trevor Hayward is serving a 78-month sentence after pleading

guilty pursuant to a Rule 11 Plea Agreement to one count of Intent to View Child

Pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). The Court sentenced

Defendant on November 28, 2018 and a Judgment was entered December 11,

2018. On May 14, 2020, Defendant filed a Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c). (ECF No. 51.) The Government filed a response

to the motion on May 21, 2020. (ECF No. 54.)

      Defendant seeks compassionate release in light of the novel coronavirus

(COVID-19). It is widely acknowledged, based on expert guidance, that there is a

greater risk of COVID-19 infection for incarcerated individuals and a particular

risk of serious outcomes for infected individuals who are sixty years of age or
Case 4:17-cr-20515-LVP-SDD ECF No. 56 filed 06/17/20        PageID.514     Page 2 of 3




older or who have certain underlying medical conditions. Defendant, who is forty-

five years old, claims to be at heightened risk of developing severe health

complications if he contracts COVID-19 because he has only twenty-five percent

of his left lung due to a self-inflicted gunshot wound. FCI Elkton, where

Defendant is incarcerated, has seen an outbreak of coronavirus and nine inmate

deaths from the virus. See https://www.bop.gov/coronavirus/ (last visited June 15,

2020).

      A defendant may move for compassionate release under § 3582(c)(1)(A).1

Under the statute, a court may reduce a defendant’s term of imprisonment “after

considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent they

are applicable, if it finds that … extraordinary and compelling reasons warrant

such a reduction … and that a reduction is consistent with applicable statements

issued by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i). The

defendant bears the burden of proving that “extraordinary and compelling reasons”

exist to justify release under the statute. See United States v. Rodriguez, 896 F.2d

1031, 1033 (6th Cir. 1990) (concluding that the burden of proving facts that could

decrease a potential sentence fall upon the defendant); see also United States v.



1
  A defendant must exhaust available administrative remedies before moving in the
federal court for relief. 18 U.S.C. § 3582(c)(1)(A). Defendant indicates that he
has satisfied the exhaustion requirement and the Government does not dispute this
assertion.
Case 4:17-cr-20515-LVP-SDD ECF No. 56 filed 06/17/20        PageID.515    Page 3 of 3




Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks decreased

punishment, he or she has the burden of showing that the circumstances warrant

that decrease.”).

      In the present case, Defendant has not satisfied this burden. Defendant

presents no evidence supporting his claim that he is missing a large portion of his

left lung or that this condition places him at heightened risk of a severe outcome if

he contracts COVID-19. For this reason, the Court finds it unnecessary to

determine whether the factors in § 3553(a) support his release. The Court also will

not unnecessarily opine on whether it has jurisdiction to order home confinement.

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Compassionate Release is

DENIED.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: June 17, 2020
